J-S31018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    OLGA SEGREAVES                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROSS SEGREAVES                             :
                                               :
                       Appellant               :       No. 888 EDA 2021

                  Appeal from the Order Entered April 9, 2021
             In the Court of Common Pleas of Northampton County
                  Civil Division at No(s): C-48-PF-2016-00811

BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                             FILED DECEMBER 17, 2021

        Appellant, Ross Segreaves, appeals from the order entered in the

Northampton County Court of Common Pleas, which found Appellant in

indirect criminal contempt of court for violating an order under the Protection

From Abuse (“PFA”) Act,1 in favor of Appellee, Olga Segreaves. We affirm.

        The relevant facts and procedural history of this appeal are as follows.

Appellant and Appellee were married, and they are the parents of two minor

children. In September 2016, while divorce proceedings were underway, the

parties had a heated confrontation.

           On or about September 21, 2016, [Appellee] obtained a
           temporary [PFA] Order in the instant case…. Per the request
           of [Appellee], that temporary Order was dismissed without
           prejudice on October 3, 2016. On that same date of October
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   23 Pa.C.S.A. §§ 6101-6122.
J-S31018-21


          3, 2016, [Appellee], by and through her counsel, … and
          [Appellant], who was pro se, reached an agreement that
          was made part of the record wherein [Appellee] agreed to
          withdraw her PFA in exchange for exclusive possession of
          the marital home and other modifications to the parties’
          Custody Order.

          On November 18, 2016, the [trial court] conducted a
          hearing on a Petition for Contempt filed by [Appellee]
          wherein [Appellee] alleged violations of the parties’
          agreement of October 3, 2016. [Appellee] alleged that
          [Appellant] showed up at her home on multiple occasions
          and repeatedly harassed her. Following this hearing, [the
          trial court] reinstated the temporary PFA Order. [Appellee]
          later obtained a final PFA Order against [Appellant], which
          was set to expire November 18, 2019. [The trial court]
          directed that [Appellant] could only contact [Appellee] on
          matters pertaining to the custody of their children.[2]

          [Appellee] filed a request for an extension of the final PFA
          Order on October 31, 2019. A hearing was scheduled for
          November 8, 2019. The [trial court] entered the first
          extension of the PFA Order on November 5, 2019, extending
          the PFA Order until November 22, 2019. On November 22,
          2019, by agreement of the parties, the final PFA Order was
          extended for an additional three years and is now in effect
          until November 22, 2022. On September 3, 2020, at the
          request of [Appellee], the [trial court] entered an Order
          modifying the PFA Order to prevent [Appellant] from
          contacting the following individuals, all of whom were
          friends or acquaintances of [Appellee]: 1) Sue Gunderman;
          2) Martin Gunderman; and 3) Jorge Parra. [Appellant] had
          sent them numerous letters from prison concerning
          [Appellee].

(Trial Court Opinion, filed May 13, 2021, at 4-6) (internal citations omitted).

       Between November 18, 2016 and December 14, 2020, the trial court


____________________________________________


2 The final PFA order specifically prohibited Appellant “from having ANY
CONTACT” with Appellee, “either directly or indirectly through a third
party….” (Order, 1/24/17, at ¶3) (emphasis in original).

                                           -2-
J-S31018-21


found Appellant guilty of ten (10) charges of indirect criminal contempt for

violating the PFA order.3 At the December 14, 2020 contempt hearing, the

court explained Appellant’s most recent violations of the PFA order as follows:

          THE COURT: Sir, the contempt petition that is date-
          stamped September 3, 2020, alleges that while you were
          incarcerated [you] wrote letters to [Appellee’s] close
          friends, mailed them to their family business address, and
          told her friends to ask [Appellee] to come before me and
          ask for your release.

          The friend has appeared numerous times here on previously
          scheduled hearings and gave me a stack of letters from you,
          sir. Do you admit you did these things?

          [APPELLANT]: Yes, I have already stated that. Yes.

          THE COURT: Sir, the contempt petition that was date-
          stamped November 5, 2020, alleges that on October 17,
          2020, [Appellee] received a … health guide on bipolar
          disorder, and then a couple of days later, a letter came
          addressed to her [from the] International OCD Foundation.
          And that on November 4, 2020, [Appellee’s] friend received
          a letter … at her work at St. Luke’s Hospital campus, and
          that it was addressed from a correctional facility. Do you
          admit that you sent these items?

          [APPELLANT]: Yes.

(N.T. Contempt Hearing, 12/14/20, at 11-12).          The court also warned

Appellant that he would face additional prison time if “in any way, shape, or

form” he contacted Appellee, “or anyone associated with [Appellee] for any



____________________________________________


3 In addition to the criminal contempt charges, Appellant entered a guilty plea
to first-degree misdemeanor stalking of Appellee on June 1, 2018. The court
sentenced Appellant to three (3) to six (6) months’ imprisonment, followed by
twenty-four (24) months of probation for the stalking conviction.

                                           -3-
J-S31018-21


reason[.]” (Id. at 15).

      On December 16, 2020, Appellee filed another indirect criminal

contempt private complaint. In it, Appellee alleged that Appellant had sent

an additional letter to her friend’s place of employment at St. Luke’s Hospital,

and the letter was “disturbing” to her friend.     (Criminal Contempt Private

Complaint, filed 12/16/20, at ¶2). Appellee’s complaint included the letter,

which speculated about various medical conditions that Appellant believed

were affecting him. At the conclusion of the letter, Appellant asked Appellee’s

friend to contact both Appellee and Appellee’s attorney to inform them about

Appellant’s purported medical conditions.

      The court conducted a contempt hearing on March 12, 2021. At the

conclusion of the hearing, the court found Appellant guilty of indirect criminal

contempt and sentenced him to six (6) months’ incarceration.          Appellant

timely filed a notice of appeal on April 9, 2021. On April 12, 2021, the court

ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Appellant timely filed his Rule 1925(b) statement

on April 28, 2021.

      Appellant now raises one issue for our review:

         Did the trial court err in finding that Appellant violated the
         PFA order with wrongful intent?

(Appellant’s Brief at 4).

      On appeal, Appellant contends that he sent a letter to Appellee’s friend

“for the purpose of passing on urgent concerns about the health of

                                     -4-
J-S31018-21


[Appellant’s] family, which included the parties’ minor children.” (Id. at 8).

Appellant asserts that “it would take a hyper-literal reading of the PFA order

to find wrongful intent simply based on a momentary solicitation of Appellee’s

health alongside that of their children.”     (Id.)   Appellant argues that, “if

anything,” the letter amounted to a “de minimis infraction [of the PFA order

that was] insufficient to demonstrate wrongful intent.” (Id. at 8-9). Appellant

concludes that the evidence was insufficient to support a conviction for indirect

criminal contempt. We disagree.

      “[W]hen reviewing a contempt conviction, much reliance is given to the

discretion of the trial judge. Accordingly, we are confined to a determination

of whether the facts support the trial court decision.” Commonwealth v.

Kolansky, 800 A.2d 937, 939 (Pa.Super. 2002) (quoting Williams v.

Williams, 681 A.2d 181, 183 (Pa.Super. 1996), aff’d, 554 Pa. 465, 721 A.2d

1072 (1998)). “We will reverse a trial court’s determination only when there

has been a plain abuse of discretion.”      Id.   “An abuse of discretion is not

merely an error of judgment, but is rather the overriding or misapplication of

the law, or the exercise of judgment that is manifestly unreasonable, or the

result of bias, prejudice, ill-will or partiality, as shown by the evidence of

record.”   Commonwealth v. Griffiths, 15 A.3d 73, 76 (Pa.Super. 2010)

(quoting Commonwealth v. Dent, 837 A.2d 571, 577 (Pa.Super. 2003),

appeal denied, 581 Pa. 671, 863 A.2d 1143 (2004)).

      “The purpose of the PFA Act is to protect victims of domestic violence


                                      -5-
J-S31018-21


from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” E.K. v. J.R.A., 237 A.3d 509, 519

(Pa.Super. 2020) (quoting Buchhalter v. Buchhalter, 959 A.2d 1260, 1262

(Pa.Super. 2008)).

        Where a PFA order is involved, an [indirect criminal
        contempt] charge is designed to seek punishment for
        violation of the protective order. A charge of indirect
        criminal contempt consists of a claim that a violation of an
        order or decree of court occurred outside the presence of
        the court. To establish indirect criminal contempt, the
        Commonwealth must prove: 1) the order was sufficiently
        definite, clear, and specific to the contemnor as to leave no
        doubt of the conduct prohibited; 2) the contemnor had
        notice of the order; 3) the act constituting the violation must
        have been volitional; and 4) the contemnor must have acted
        with wrongful intent.

Commonwealth v. Lambert, 147 A.3d 1221, 1226 (Pa.Super. 2016)

(internal citations and quotation marks omitted).

     “Wrongful intent will be found where the contemnor knows or

reasonably should be aware that his conduct is wrongful.”           Stewart v.

Foxworth, 65 A.3d 468, 472 (Pa.Super. 2013) (quoting Himes v. Himes,

833 A.2d 1124, 1126 (Pa.Super. 2003)). “It is imperative that trial judges

use common sense and consider the context and surrounding factors in

making their determinations of whether a violation of a court order is truly

intentional    before    imposing     sanctions     of   criminal   contempt.”

Commonwealth v. Haigh, 874 A.2d 1174, 1177 (Pa.Super. 2005), appeal

denied, 585 Pa. 686, 887 A.2d 1240 (2005) (emphasis in original).

     Instantly, the trial court conducted a contempt hearing on March 12,

                                     -6-
J-S31018-21


2021. At the hearing, Appellee’s friend, Marina Mikhalik, testified that: 1) she

received a letter that Appellant sent to her place of employment in December

2020; 2) the letter made her feel uncomfortable; and 3) she informed Appellee

about the letter and forwarded it to Appellee. (See N.T. Hearing, 3/12/21, at

10-11). In the letter, Appellant claimed to “have potentially been poisoned

by toxic exposure to benzene[.]” (Id. at 13).

      Appellant also testified at the hearing, and he admitted sending the

letter to Ms. Mikhalik. (Id. at 17). Appellant emphasized that his “intent was

not clearly to communicate with [Appellee]; it was to have my children and

my wife, their health taken care of.” (Id. at 23). Appellant further explained

that there was a “chimney collapse” at the parties’ residence over eleven years

ago, and he believed that the collapse exposed his family to “neurotoxins,”

which could cause brain damage or cancer. (Id. at 25).

      The trial court evaluated the hearing testimony and the letter at issue,

concluding that Appellant acted with the requisite wrongful intent:

         The letter that was admitted into evidence as Exhibit “P1”
         at the March 12, 2021 hearing cannot be viewed in isolation.
         The PFA Order against [Appellant] has been in effect since
         2016 and extended on several occasions. [Appellant] has
         not been compliant with the PFA Order since its
         inception.     Consistently since 2016, [Appellant] has
         violated the PFA Order through communications with
         [Appellee] that have been incessant and unrelenting in
         nature, including and continuing while he is incarcerated in
         state prison for violating the PFA Order. [Appellant] has
         repeatedly threatened to kill [Appellee].        [Appellant]
         violated his bail provisions by contacting [Appellee],
         violated his probation by contacting [Appellee], alarmed his
         probation officer with his behavior …, impersonated his

                                     -7-
J-S31018-21


         therapist, has made death threats by and through his
         mother, and has been arrested by the police at [Appellee’s]
         house in violation of the PFA Order. [Appellant], who has
         been criminally convicted of stalking and harassing
         [Appellee], has continued unrelentingly to stalk and harass
         her, even with the PFA Order in place. [Appellant] has been
         repeatedly warned and counseled by [the trial c]ourt
         concerning the prohibitions of the PFA Order, and he has
         been ordered to receive mental health treatment.
         [Appellant] has repeatedly claimed to have various mental
         health diagnoses and ailments for which there is absolutely
         no evidence of record.        He has communicated with
         numerous third parties at their homes and places of
         employment in an effort to enlist them to help him
         communicate with [Appellee] in violation of the PFA Order,
         which resulted in at least one amendment to the Order.

(Trial Court Opinion at 35-36) (emphasis in original).

      Our review of the record confirms the court’s conclusions.       Although

Appellant insists that he sent the letter to Ms. Mikhalik for the good faith

purpose of giving his children relevant medical information, the court correctly

noted that Appellant did not actually provide any evidence to support the

purported diagnoses. Instead, Appellant asked Ms. Mikhalik to tell Appellee

that she should “expect a letter” from doctors, who would provide additional

information about Appellant’s medical condition.      (See Letter marked as

Exhibit P1). The letter’s closing sentences reveal that Appellant’s true purpose

in writing to Ms. Mikhalik was to garner sympathy and further his goal of

reunification with Appellee and his children: “I love my wife and kids very

much, every day I cry because I miss them. Can you imagine my pain?” (Id.)

      Based upon the court’s prior warnings, Appellant knew or should have

known that his conduct was wrongful. See Stewart, supra. Here, the trial

                                     -8-
J-S31018-21


court used common sense and considered the context and surrounding factors

in making its determination that Appellant had committed another contempt.

See Haigh, supra. Because the facts support the court’s decision, we cannot

say that it abused its discretion in concluding that Appellant acted with a

wrongful intent. See Kolansky, supra. Accordingly, no relief is due.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2021




                                   -9-